 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RUBEN RODRIGUEZ BERNAL,                            No. 2:16-cv-2511 JAM AC P
12                       Plaintiff,
13            v.                                         ORDER
14    JEFFREY BEARD, et al.,
15                       Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

18   action pursuant to 42 U.S.C. § 1983. By findings and recommendations filed April 2, 2021, the

19   undersigned recommended that defendant’s motion for summary judgment be granted in part and

20   denied in part. ECF No. 65. The findings and recommendations have now been adopted in full,

21   ECF No. 70, and this case is now ready to proceed to trial. However, the court has determined

22   that this case would benefit from a settlement conference before pretrial and trial dates are set.

23   Therefore, this case will be referred to Magistrate Judge Deborah Barnes to conduct a settlement

24   conference. A separate order and writ of habeas corpus ad testificandum will issue at a later date.

25           In accordance with the above, IT IS HEREBY ORDERED that:

26           1. A settlement conference has been set for August 31, 2021, at 10:00 a.m. before

27   Magistrate Judge Deborah Barnes. The manner of Settlement Conference shall be determined at

28   a later date.
                                                        1
 1          2. Parties are instructed to have a principal with full settlement authority present at the
 2   Settlement Conference or to be fully authorized to settle the matter on any terms. The individual
 3   with full authority to settle must also have “unfettered discretion and authority” to change the
 4   settlement position of the party, if appropriate. The purpose behind requiring the attendance of a
 5   person with full settlement authority is that the parties’ view of the case may be altered during the
 6   face to face conference. An authorization to settle for a limited dollar amount or sum certain can
 7   be found not to comply with the requirement of full authority to settle.
 8          3. The parties are directed to submit their confidential settlement conference statements
 9   to the Court using the following email address: dborders@caed.uscourts.gov. If a party desires to
10   share additional confidential information with the Court, they may do so pursuant to the
11   provisions of Local Rule 270(d) and (e). Statements are due at least 7 days prior to the Settlement
12   Conference. Upon submission of confidential settlement statements, each party shall file on the
13   docket a “Notice of Submission of Settlement Conference Statement.” Any party unable to
14   submit their statement via email may do so using traditional mail service by mailing the statement
15   to United States District Court, 501 I Street, Sacramento, CA 95814, and indicating on the
16   envelope and on the face of the statement that it is a confidential settlement statement to
17   Magistrate Judge Deborah Barnes. Any party mailing their settlement conference statement shall
18   mail it so that it is received by the court at least 7 days before the settlement conference.
19   DATED: July 8, 2021
20

21

22

23

24

25

26

27

28
                                                         2
